Exhibit 99.1 PRESS RELEASE 600 East Greenwich Avenue West Warwick, Rhode Island 02893 USA For Immediate ReleaseMarch 19, 2013 Contact:Everett V. Pizzuti, CEO Joseph P. O’Connell, CFO Astro-Med, Inc. (401) 828-4000 www.Astro-Medinc.com Astro-Med, Inc. Announces Record Fourth Quarter and Full FY 2013 Results West Warwick, RI, March 19, 2013 Astro-Med, Inc. (NASDAQ:ALOT) reports Net Income on a GAAP basis of $7,489,000, equal to $1.00 per diluted share, on sales of $16,186,000, for the Fourth Quarter ended January 31, 2013. For the corresponding period of the previous year, the Company reported Net Income of $854,000 on a GAAP basis, equal to $0.11 per diluted share, on sales of $15,810,000. Net Income in the Fourth Quarter includes the gain on the sale of the Company’s Grass Technologies (GT) business segment on an after tax basis of $6,216,000 or $0.83 per diluted share. Net Income on a GAAP basis for the twelve month period of fiscal year 2013 was $10,620,000,equal to $1.42 per diluted share on sales of $61,224,000.For the previous year the Company earned $3,132,000, equal to $0.42 per diluted share, on annual sales of $60,724,000. GAAP requires the Company to report Grass Technologies financial results as a Discontinued Operation due to the sale of the Grass Technologies business segment during the Fourth Quarter of FY 2013.Therefore, Astro-Med’s GAAP Fourth Quarter and Annual Results exclude Grass Technologies Business Segment for all periods presented.The Company has also presented its financial results for the Fourth Quarter and the Twelve Month period of FY 2013 on a Non-GAAP basis including the GT business segment, as the Company believes that the presentation of these results including GT operations provides meaningful supplemental information to both management and investors that is indicative of the Company’s operating results across reporting periods.A reconciliation between the Company’s results on a GAAP and Non-GAAP basis for the periods reported is included in a table at the end of this release. The non-GAAP financial results for the Fourth Quarter are as follows: · Sales for the Fourth Quarter achieved a record at $21,860,000.For the prior year Fourth Quarter the Company reported sales of $20,429,000. · Gross Profits on Fourth Quarter sales were $9,341,000 with a margin of 42.7%.For the comparable Fourth Quarter in the prior year, Gross Profits were $8,367,000, reflecting a margin of 41.0%. · Operating Income in the Fourth Quarter was $2,186,000, earning a margin of 10.0% on sales. Operating Income in the prior year Fourth Quarter was $1,630,000, representing a margin of 8.0% of sales. On a Non-GAAP basis, including the sales of Grass Technologies, the Company’s annual financial results are as follows: · Sales reached a record level of $80,419,000 for FY 2013.In the previous year, the Company reported annual sales of $79,193,000. · The Company achieved Gross Profit on those sales of $33,851,000, with a margin of 42.1%.In the prior year, the Company reported Gross Profit of $31,783,000, reflecting a margin of 40.1% on sales. · Annual Operating Income for the current year was $6,845,000, earning a margin of 8.5%, while Operating Income in the previous year was $4,598,000, representing a margin of 5.8%. Commenting on the FY 2013 results, Everett V. Pizzuti, Chief Executive Officer, stated: “We are very pleased with the Company’s financial results in the Fourth Quarter and for the Fiscal Year ended January 31, 2013.In addition to the record Non-GAAP sales and earnings, we also achieved record Bookings in FY 2013 of $82,024,000, a 9.3% increment over the prior year’s Bookings, excluding the divested North Carolina label business.Each of our business segments, including Test & Measurement, QuickLabel Systems and Grass Technologies reported growth rates in FY 2013 as customer demand for our product lines was solid. "We are especially pleased with the response to the QuickLabel Systems' new color label printer, Kiaro!, where strong demand was evident in both our domestic and international channels.QuickLabel Systems achieved double digit growth in sales during FY 2013 as revenues reached $43,588,000, a 10.4% increase over the prior year’s QuickLabel Systems revenues adjusted for the divestiture of the North Carolina label business.We also realized healthy demand for the Ruggedized Products, which reported a 19.9% increase in sales during the current fiscal year.Although the GT business has been a profitable contributor to Astro-Med’s earnings historically, we believe the opportunities for the Company’s strategic growth and improved profitability center on the QuickLabel Systems and Test & Measurement Ruggedized product lines." Astro-Med management will continue to focus on improved profitability of the Company’s operations by continuing to implement a number of value strategies, including Lean/Sigma manufacturing practices and order processing. The Company manages a solid Balance Sheet with a strong cash position, efficient working capital assets, an organization and capital capable of expanding successfully the business profile of Astro-Med globally.” Conference Call on Wednesday, March 20, 2013 at 11:00 am Eastern Daylight Savings Time The Fourth Quarter conference call will be held on Wednesday, March 20, 2013 at 11:00 AM EDT.It will be broadcast in real time on the Internet through the Investing section of our website. We invite you to log on and listen in real time on March 20th, or to participate in the conference call by dialing 877-941-8609 with passcode 4595050.Following the live broadcast, an audio webcast of the call will be available for ten days atwww.Astro-MedInc.com. A conference call replay will also be available for ten days by dialing 800-358-3474 with passcode 4595050. ASTRO-MED, INC. Consolidated Statements of Operations In Thousands Except for Per Share Data (Unaudited) Three-Months Ended Twelve-Months Ended January 31, 2013 January 31, 2012 January 31, 2013 January 31, 2012 Net Sales $ Gross Profit $ % Operating Expenses: Selling General & Administration Research & Development Divestitureof Asheboro Operations - ) - ) Operating Income (Expense) ) % %) % % Other Income (Expense), Net 16 ) ) Income (Loss) from Continuing Operations Before Taxes ) Income Tax Provision (Benefit) for Continuing Operations ) ) Income from Continuing Operations 53 Income from Discontinued Operations, net of taxes Gain on Sale of Discontinued Operations, net of taxes - Income from Discontinued Operations Net Income $ Earnings Per Share – Basic: Net Income per share fromContinuing Operations $ Net Income per share from Discontinued Operations $ Net Income per share - Basic $ Earnings Per Share – Diluted: Net Income per share from Continuing Operations $ Net Income fromDiscontinued Operations $ Net Income per share - Diluted $ Weighted Average Number of Common Shares - Basic Weighted Average Number of Common Shares - Diluted Dividends Declared Per Common Share $ Selected Balance Sheet Data In Thousands (Unaudited) As of January 31, 2013 As of January 31, 2012 Cash & Marketable Securities $ $ Current Assets $ $ Total Assets $ $ Current Liablities $ $ Shareholders’ Equity $ $ Reconciliation of Non-GAAP Adjustments In Thousands (Unaudited) Three-Months Ended Twelve-Months Ended January 31, 2013 January 31, 2012 January 31, 2013 January 31, 2012 GAAP based results Sales $ Non-GAAP adjustments: Grass Technologies Sales Non-GAAP Sales $ GAAP based results: Gross Profit $ Non-GAAP adjustments: Grass Technologies-Gross Profit Non-GAAP Gross Profit $ GAAP based results: Operating Income (Loss) $ $ ) $ $ Non-GAAP adjustments: Grass Technologies-Operating Income Loss on Sale of Asheboro - - Non-GAAP Operating Income $ # # # About Astro-Med, Inc. Astro-Med, Inc. is a leading manufacturer of specialty high tech printing systems and data acquisition products. The products include color label printers and consumables sold under the QuickLabel Systems brand as well as rugged printers for avionics applications and data acquisition recorders sold under the Astro-Med brand. Astro-Med, Inc. is a member of the Russell Microcap® Index. Additional information is available by visiting www.Astro-MedInc.com. # # # Safe Harbor Statement This news release contains forward-looking statements, and actual results may vary from those expressed or implied herein. Factors that could affect these results include those mentioned in Astro-Med’s FY2012 annual report and its annual and quarterly filings with the Securities and Exchange Commission.
